STRAS, Justice
(concurring).
I join the court’s opinion. However, given the lengthy and thoughtful dissent authored by Justice Paul Anderson, I write separately to make the following observation: our equal protection jurisprudence is inconsistent and confusing. As Justice Anderson points out, it is unclear whether equal protection challenges under the Minnesota Constitution are evaluated under the federal rational basis test or the three-part rational basis test that we apply in some cases but not others. Even when one test has been selected in a given case, our application of that test has been less than consistent.10
I suspect that some of the confusion in our equal protection ease law is attribut*526able to the fact that the Minnesota Constitution, unlike the United States Constitution, makes no mention of equal protection rights. Instead, the origins of the equal protection right under the Minnesota Constitution seem to derive from Article I, Section 2, which states that “[n]o member of this state shall be disfranchised or deprived of any of the rights or privileges secured to any citizen thereof, unless by the law of the land or the judgment of his peers.” See Skeen v. State, 505 N.W.2d 299, 302 (Minn.1993) (citing Article I, Section 2 of the Minnesota Constitution as the basis for the equal protection guarantee). Determining the nature of a right that is not specifically enumerated in the Minnesota Constitution is unsurprisingly a matter of some complexity and difficulty.
Nonetheless, it is our obligation to the coordinate branches of government to provide some clarity to our equal protection case law. The Minnesota Legislature needs guidance for when, and how, its laws will be evaluated for compliance with the equal protection right that the court has recognized under Article I, Section 2. Similarly, prosecutors must be able to recognize when the prosecution of certain individuals might violate equal protection. It is with these concerns in mind that I commend Justice Anderson for attempting to reconcile our equal protection case law, an undertaking I hope the court carries out in the future.

. For instance, sometimes the court evaluates only the justification expressed by the legislature for a law, and at other times hypothetical justifications are evaluated. I agree with Justice Anderson that the better reading of our case law is that, when conducting rational basis review, the court may evaluate hypothetical justifications for a law. That approach is consistent with the federal rational basis test as well as our case law in other areas applying rational basis review.